DETAILED ACTION

Status of the Application
	In response filed on March 29, 2022, the Applicant amended claims 1, 3-5, 7-10, 13, and 15-17.  Claims 1-20 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive. The claims now recite a combination of additional elements (specifically “generate the item store for the organization…store…wherein the user account cannot access the payment information associated with the organization account and stored in the organization account data storage without first access credentials associated with the organization account…store…wherein the organization account cannot access the shipping information associated with the user account and stored in the user account data storage without second access credentials associated with the user account… redeem the item (i) based at least in part on the payment information associated with the organization account and the shipping information associated with the user account, (ii) without providing the user account access to the payment information associated with the organization account stored in the organization account data storage, and (iii) without providing the organization account access to the shipping information associated with the user account stored in the user account data storage”) which integrates the abstract ide into a practical application of that idea the specifically-configured storage amounts to specific limitations other than what is well-understood, routine, and conventional activity in the field that are appended to the abstract idea and confine the claim to a particular useful application. The rejections of claims 1-20 under 35 U.S.C. 101 have been withdrawn accordingly.

	Applicant’s arguments, with respect to the rejection of amended claims 1, 5, and 13 under 35 U.S.C. 103 have been considered, and are persuasive. See the Examiner’s reasons for allowance below for details. 
	
Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is BrightStores Blog “Webinar Recap: Simple Stores & Redemption Stores” (Live Webinar video recorded on February 22 2018 and published on March 5, 2018 at https://blog.brightstores.com/2018/03/05/webinar-recap-simple-stores-redemption-stores/ - hereinafter "BrightStores Blog”); Rau et al. (U.S. PG Pub No. 2001/0007099, July 5, 2001 - hereinafter "Rau”); Garber (US Patent No 9,811,833; November 7, 2017 – hereinafter “Garber”); “BrightStores 101_Company Stores, Simple stores, & Order Management” (Live Webinar video recorded and published online on January 31, 2019  at https://vimeo.com/314555056 - hereinafter "BrightStores 101”); Angilivelil et al. (U.S. Patent No. 9,190,519, May 29, 2012); Geller et al. (U.S. PG Pub No. 8,046,266, October 25, 2011); Smith (U.S. Patent No. 7,761,344, July 20, 2010); Erez et al. (U.S. Patent No. 10,540,630, January 21, 2020)

BrightStores Blog discloses an item redemption system where a platform generates an item store for an organization/user based on a request and associated item store parameter and generates a plurality of tokens to distribute to other users/employees to access the store and acquire a predetermined gift or gifts without requiring the users to provide payment information and providing the first user/employer access to redemption statistics. 
Rao discloses an item redemption system where a platform generates an item store for an organization/user based on a request and associated item store parameter and specifically where the system uses a first user’s/employer’s stored payment credentials (stored in a user account data store) to pay for an item/gift selected by second users without requiring the second users to provide/access the payment information, and further wherein the system uses the second user’s stored shipping address for mailing the selected item/gift.
Garber teaches gifting system where code/token is given to a recipient and they are able to choose a gift from a gift store and the giftor account is subsequently charged, and specifically linking the user account to the item store based at least in part on validating that the token is active; and deactivate the token for further use by the user accounts, and wherein the access to the item store is based at least in part on linking the user account to the item store.
Brightstores 101 explains that if a subsequent request from a user (e.g., the second user or a third user) from any computing device with a token/code that was already redeemed the system would deny them access based on the system having marked the token/code as redeemed (i.e., it is “deactivated”). 
Angilivelil teaches gifting system where code/token is given to a recipient and they are able to choose a gift from a gift store and the giftor account is subsequently charged.
Geller teaches gifting system where code/token is given to a recipient and they are able to choose a gift from a gift store and the giftor account is subsequently charged.
Smith teaches redemption site where gifter curates a selection page and sends link/token to giftee and the giftee can select one/more of the products as a gift and the giftor is charged.
Erez teaches redemption site where gifter curates a selection page and sends link/token to giftee and the giftee can select one/more of the products as a gift and the giftor is charged and the item is shipped to a recipient address from a user account stored in a database.

As per Claims 1, 5, and 13, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of "organization account data storage…user account data storage…generate the item store for the organization based at least in part on the item store parameter.…store, in the organization account data storage, payment information associated with the organization account…wherein the user account cannot access the payment information associated with the organization account and stored in the organization account data storage without first access credentials associated with the organization account…generate a plurality of tokens…based at least in part on the token included in the first access request, provide the second computing device access to the item store, store, in the user account data storage, shipping information…wherein the organization account cannot access the shipping information associated with the user account and stored in the user account data storage without second access credentials associated with the user account… redeem the item (i) based at least in part on the payment information associated with the organization account and the shipping information associated with the user account, (ii) without providing the user account access to the payment information associated with the organization account stored in the organization account data storage, and (iii) without providing the organization account access to the shipping information associated with the user account stored in the user account data storage…provide, to the first computing device associated with the organization account, a redemption notification for the item…wherein the redemption notification excludes the shipping information associated with the user account” While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. 

  Claims 2-4, 6-12, and 14-20 depend upon claims 1, 5, or 13 and have all the limitations of claims 1, 5, or 13 and are allowable for the same reason.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621